Citation Nr: 0617253	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  97-17 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder other than PTSD (this issue will be the subject of a 
separate decision when the case is returned to the Board).  


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from October 1966 to June 
1969.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In July 2002, the Board affirmed the RO's rating decision.  
The veteran then appealed the Board's July 2002 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In February 2003, based on a Joint Motion for 
Remand to the BVA (joint motion), the Court issued an Order 
vacating the Board's decision and remanding the matter to the 
Board for readjudication consistent with the joint motion.  

The Board in turn remanded the claim to the RO in November 
2003.  For the reasons that follow, the Board again REMANDS 
this claim to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  

Finally, the veteran is also claiming entitlement to service 
connection for a psychiatric disorder other than PTSD and the 
resolution of this claim depends, in part, on information 
gathered on remand.  Although this claim is inextricably 
intertwined with the claim now on appeal, it will be 
addressed in the future in a separate decision.  This is 
necessary because Mr. K., who represents the veteran in this 
appeal, does not also represent the veteran with regard to 
his claim for service connection for a psychiatric disorder 
other than PTSD.   


REMAND

The veteran claims entitlement to service connection for 
PTSD.  He asserts that he developed such disorder secondary 
to an in-service stressor experienced in Korea in December 
1968.  Allegedly, sometime after crewmembers of the USS 
Pueblo were taken hostage, the veteran was ordered to drive a 
Colonel to the demilitarized zone as part of Operation Focus 
Retina.  The veteran complied and thereafter headed to the 
2nd Infantry Division for debriefing.  He was then ordered to 
drive Mr. [redacted], an ABC news correspondent, to Seoul.  
The veteran again complied, but on the way to Seoul, he hit 
and presumably killed a Korean child.  He did not stop, but 
thereafter, the Korean police allegedly took him into custody 
and he reported the incident to military police.  Allegedly 
the military police prepared a report based, in part, on the 
testimony of Mr. [redacted], who witnessed the incident.  
Additional action is necessary before the Board can decide 
this claim.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA provides that VA must notify a claimant of the 
evidence necessary to substantiate his claim and assist a 
claimant in obtaining and fully developing all of the 
evidence relevant to his claim.  In this case, VA has not yet 
satisfied its duties to notify and assist; therefore, to 
proceed in adjudicating the claim on appeal would prejudice 
the veteran in the disposition thereof.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
119-20 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requires VA to 
provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide.  In what can be considered a fourth 
element of the requisite notice, the Court further held that, 
under 38 C.F.R. § 3.159(b), VA must request the claimant to 
provide any evidence in his possession that pertains to the 
claim.  Id. at 120-21.  

On March 3, 2006, the Court held that the VCAA's notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id.  

In this case, as pointed out in the previously noted joint 
mot
ion 
and 
a 
wri
tte
n
statement submitted by the veteran's representative in 
Oct
obe
r 
200
4, 
the 
RO 
did
not send the veteran adequate VCAA notice on his claim for 
ser
vic
e 
con
nec
tio
n 
for
PTSD.  VA should thus correct this procedural deficiency on 
rem
and 
by 
sen
din
g 
the
veteran a VCAA notice letter pertaining to such claim, which 
com
pli
es 
not 
onl
y
with Quartuccio and Pelegrini II, but also with 
Din
ges
s/H
art
man
.  

In addition, in developing the veteran's claim during the 
course of this appeal, VA did not endeavor to contact Mr. 
[redacted], the alleged sole witness to the December 1968 
incident, or to obtain records that might confirm that the 
veteran reported such incident to military police.  Given the 
veteran's argument that Mr. [redacted] and/or his supervisor 
would confirm that the incident took place, on remand, VA 
should inform the veteran whether he or VA is responsible for 
contacting Mr. [redacted] in an effort to obtain such 
confirmation.  VA should also satisfy the veteran's 
representative's request for VA to obtain the military 
police's report of the incident.    

This case is REMANDED for the following action:

1.  Provide the veteran VCAA notice on 
his claim for service connection for 
PTSD, which satisfies the requirements of 
the Court's holdings in Quartuccio, 
Pelegrini II and Dingess/Hartman.  Such 
notice should include a discussion of 
whether VA will attempt to verify the 
veteran's alleged stressor by contacting 
ABC and/or Mr. [redacted] [redacted] and/or Mr. 
[redacted]'s 1968 supervisor, or whether it 
is the veteran's responsibility to do so.  

2.  Pursue all reasonable avenues of 
development, including by contacting the 
veteran's service department, in an 
attempt to obtain a copy of the military 
police report, which allegedly confirms 
that the December 1968 incident occurred.

3.  If information is received confirming 
the occurrence of an alleged in-service 
stressor, prepare a report to this 
effect, which details the nature of the 
specific stressor established by the 
record.  If no such information is 
received, state so in a report, which 
should then be associated with the claims 
file.

4.  If the alleged stressor actually 
occurred, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination for the purpose of 
determining the etiology of the veteran's 
PTSD.  AMC should forward the claims file 
to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) Identify all evident psychiatric 
symptomatology;  

b) Diagnose all evident psychiatric 
disorders, including, if 
appropriate, PTSD;  

c) Offer an opinion regarding the 
etiology of each disorder;  

d) In so doing, specifically 
indicate whether such disorder is at 
least as likely as not related to a 
verified in-service stressor;    

e) Refrain from relying upon an 
unverified stressor in determining 
whether the veteran's 
in-service experience was of 
sufficient severity to support a 
diagnosis of PTSD; and   

f) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

5.  Thereafter, readjudicate the veteran's 
claim for service connection for PTSD 
based on all of the evidence of record.  
If the claim is denied, provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Subject to current appellate procedure, the RO should then 
return this case to the Board for further consideration.  By 
this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans'  Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



